Case 1:20-cv-02513-AT Document 13 Filed 06/26/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK ELEC TRONICALLY FILED
QUILLER, INC., D/B/A ALL ABOARD AUTO DOC#:
TRANSPORT, DATE FILED: 6/26/2020
Plaintiff,
-against- 20 Civ. 2513 (AT)
THE UNITED STATES OF AMERICA and
UNITED STATES POSTAL SERVICE, ORDER
Defendants.

 

 

ANALISA TORRES, District Judge:

Defendants’ motion to adjourn the initial pretrial conference, ECF No. 12, is GRANTED.
The initial pretrial conference scheduled for July 7, 2020, is ADJOURNED to August 18, 2020, at
11:20 a.m. The conference shall proceed telephonically. The parties are each directed to call
either (888) 398-2342 or (215) 861-0674, and enter access code 5598827. By August 11, 2020,
the parties shall submit a joint status letter and proposed case management plan.

The Clerk of Court is directed to terminate the motion at ECF No. 12.
SO ORDERED.

Dated: June 26, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
